Citation Nr: 0807147	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from March 1981 to 
March 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied entitlement to a 
TDIU.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that his service-connected disabilities 
prevent him from engaging in any substantially gainful 
employment.

The Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) stressed that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  

According to an April 2006 rating decision, the service-
connected disabilities include a 50 percent rating, two 
separate 30 percent ratings, two separate 20 percent ratings, 
six separate 10 percent ratings, and six noncompensable 
ratings.  The combined total service-connected disability 
rating is 90 percent.  

A July 2004 Social Security Administration (SSA) decision 
indicates that the veteran has been disabled from employment 
due to a primary diagnosis of depression.  An SSA 
determination that a service-connected disability precludes 
employment should be regarded as pertinent.  Martin v. Brown, 
4 Vet. App. 136, 140 (1993) (although not controlling, the 
SSA decision is pertinent to the claim).  

No physician has addressed the likelihood that all service-
connected disabilities would render the veteran unable to 
secure or follow a substantially gainful occupation. 

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should arrange for an 
appropriate specialist to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  As of this writing, the 
claims file reflects that service 
connection is in effect for sleep 
apnea, bilateral rotator cuff tears 
with tendonitis, cervical 
spondylosis, lumbar degenerative 
disc disease, left tibial osteotomy, 
tinnitus, gastroesophageal reflux 
disease, pelvic fracture residuals, 
chronic fatigue syndrome, 
depression, left foot condition, 
bilateral high frequency 
sensorineural hearing loss, 
postoperative rhinoplasty and 
septoplasty, hypertension, urethral 
stricture status post urethroplasty, 
and rosacea.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

If the AOJ finds that VA examinations are 
necessary in order to decide the TDIU 
claim, such examinations should be 
scheduled and conducted.  

2.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the claim.  If 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



